DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 and 12/12/2020 were filed after the mailing date of the non-final office action on 8/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/418,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a system, a method and computer program product for 
Applicant’s independent claims 1, 10 and 16 each recite, inter alia, computer program product for determining cache segments in a cache to transfer between local queues used by processing units to a global queue with a structure as defined in the specification (pages 5-13) including the functions of providing cache segment management information related to management of segments in the local queues and accesses to the global queue to transfer cache segments between the local queues and the global queue, to a machine learning module to output an optimum number parameter comprising an optimum number of segments to maintain in a local queue and a transfer number parameter comprising a number of cache segments to transfer between a local queue and the global queue; and sending the optimum number parameter and the transfer number parameter to a processing unit having a local queue to cause the processing unit to transfer the transfer number parameter of cache segments from the local queue to the global queue in response to determining that a number of segments in the local queue exceeds the optimum number parameter and to transfer the transfer number parameter of cache segments from the global queue to the local queue in response to determining that a number of segments in the local queue is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZHUO H LI/           Primary Examiner, Art Unit 2133